
QuickLinks -- Click here to rapidly navigate through this document


Exhibit No. 10.9


  
  
  
  
    

WASHINGTON MUTUAL, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT ACCUMULATION PLAN

(Amended and Restated)

  
  
  
  
  
  
    

Effective January 1, 2004

   
   
   
   
   
   
   
   
    

--------------------------------------------------------------------------------




WASHINGTON MUTUAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT ACCUMULATION PLAN
Effective January 1, 2004


TABLE OF CONTENTS


ARTICLE I    NATURE OF PLAN   3 1.1 Purpose   3 1.2 Top Hat Plan   3 1.3
Unfunded Plan   3 ARTICLE II    DEFINITIONS AND CONSTRUCTION   3 2.1 Accounts  
4 2.2 Annual Leadership Bonus   4 2.3 Beneficiary   4 2.4 Code   4 2.5 Company  
4 2.6 Compensation   4 2.7 Committee   4 2.8 Disabled or Disability   4 2.9
Eligible Employee   4 2.10 Employee   4 2.11 Employer   5 2.12 ERISA   5 2.13
Former Participant   5 2.14 Human Resources Committee   5 2.15 Participant   5
2.16 Pension Plan   5 2.17 Plan   5 2.18 Plan Year   5 2.19 Related Employer   5
2.20 Year of Executive Service   5 ARTICLE III    BENEFITS   5 3.1 Participant's
Accounts   5 3.2 Benefits Credited to Accounts   6 3.3 Interest Credited to
Accounts   6 ARTICLE IV    PAYMENT OF BENEFITS   6 4.1 Payment Commencement Date
  6 4.2 Payment Options   6 4.3 Determination of Nonforfeitable Benefits   7 4.4
Upon Death of Participant   7 4.5 Payment in the Event of Legal Disability   7
4.6 Accounts Charged   8 4.7 Unclaimed Accounts   8 ARTICLE V    PLAN
ADMINISTRATION COMMITTEE   8 5.1 Appointment   8 5.2 Term   8 5.3 Compensation  
8 5.4 Powers of Plan Administration Committee   8 5.5 Adjustments   9 5.6 Manner
of Action   9 5.7 Authorized Representative   9 5.8 Interested Member   9 5.9
Indemnity   9        

--------------------------------------------------------------------------------



ARTICLE VI    PARTICIPANT ADMINISTRATIVE PROVISIONS   10 6.1 Beneficiary
Designation   10 6.2 Personal Data to Plan Administration Committee   10 6.3
Address for Notification   10 6.4 Place of Payment and Proof of Continued
Eligibility   10 6.5 Assignment or Alienation   10 6.6 Information Available  
10 6.7 Beneficiary's Right to Information   11 6.8 Claims Procedure   11 6.9
Appeal Procedure for Denial of Benefits   11 6.10 No Rights Implied   12 6.11
Right To Offset For Taxes, Other Obligations   12 ARTICLE VII    AMENDMENT AND
TERMINATION   12 7.1 Amendment   12 7.2 Termination   12 ARTICLE
VIII    MISCELLANEOUS   12 8.1 Execution of Receipts and Releases   12 8.2
Employer Records   12 8.3 Evidence   12 8.4 Severability   13 8.5 Notice   13
8.6 Waiver of Notice   13 8.7 Successors   13 8.8 Headings   13 8.9 Governing
Law   13

2

--------------------------------------------------------------------------------






WASHINGTON MUTUAL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT ACCUMULATION PLAN

Effective January 1, 2004

PREAMBLE


        The Supplemental Executive Retirement Accumulation Plan ("SERAP") was
established effective January 1, 1996 by the Compensation and Stock Option
Committee of the Board of Directors of Washington Mutual, Inc. The purpose of
the SERAP was to provide certain executives with retirement income to supplement
the retirement income provided by the Company's qualified retirement plans and
the nonqualified plans for executives.

        On October 19, 2004, the Human Resources Committee approved a new
executive retirement plan (the "Executive Target Replacement Income Plan" or the
"ETRIP") for executives at levels 1, 2 and 3. As a result, effective January 1,
2004, executives at levels 1, 2, and 3 are no longer eligible to receive benefit
credits under Section 3.2 of this Plan, but will be eligible for interest
credits under Section 3.3 of the Plan on accrued balances in their Accounts.

        The Human Resources Committee also approved changes to the formula used
to determine benefit credits under Section 3.2 for level 4 and 5 employees who
remain eligible for this Plan. The new formula will take into account service
with the Company without regard to the Participant's age.


ARTICLE I
NATURE OF PLAN


        1.1   Purpose. The purpose of this Plan is to provide retirement
benefits to certain executive employees of the Company and its affiliates that
supplement the benefits accrued under the Retirement Plans.

        1.2   Top Hat Plan. The Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of management or
highly compensated employees (within the meaning of sections 201(2), 301(a)(3),
and 401(a)(1) of ERISA), and is intended to be exempt from Parts 2, 3, and 4 of
ERISA.

        1.3   Unfunded Plan. This Plan is established as an unfunded plan of
deferred compensation. The compensation that is payable hereunder and interest
that accrues thereon are represented solely by bookkeeping entries on accounts
maintained by the Plan Administration Committee. No funds are held in trust or
otherwise segregated for the sole purpose of paying Plan benefits. All Plan
benefits are payable solely from the general assets of the Company. Participants
and Beneficiaries shall have no legal or equitable rights, interest or claims in
any specific collateral, property or assets of the Company, but shall be general
unsecured creditors of the Company until benefits are paid hereunder. The
Company may from time to time reserve assets in a general account or grantor
trust owned by the Company for the purpose paying liabilities that are accrued
under this Plan.

_____________
End of Article I


ARTICLE II
DEFINITIONS AND CONSTRUCTION


        For the purpose of this Plan, the following definitions shall apply
unless the context requires otherwise. Words used in the masculine gender shall
apply to the feminine, where applicable, and wherever the context of the Plan
dictates, the plural shall be read as the singular and the singular as the
plural. The words "Article" or "Section" in this Plan shall refer to an Article
or Section of this Plan

3

--------------------------------------------------------------------------------




unless specifically stated otherwise. Compounds of the word "here," such as
"herein" and "hereof" shall be construed to refer to another provision of this
Plan, unless otherwise specified or required by the context.

        In determining the time within which an event or action is to take place
for purposes of the Plan, no fraction of a day shall be considered, and any act,
the performance of which would fall on a Saturday, Sunday, holiday observed by
the Company, or other non-business day, may be performed on the next following
business day.

        2.1   Accounts. The separate bookkeeping records that are established
and maintained by the Plan Administration Committee to record any amounts
credited on behalf of each Participant under the terms of the Plan. A
Participant's Account shall only include the amounts actually credited thereto
by the Committee.

        2.2   Annual Leadership Bonus. The bonus paid under the Annual
Leadership Bonus Plan. For purposes of this Plan, Annual Leadership Bonus shall
also include annual bonuses paid by Washington Mutual Advisors, Inc. and any
other annual bonuses that are approved for inclusion by the committee, in its
discretion.

        2.3   Beneficiary. Any person or fiduciary designated by a Participant
who is or may become entitled to a benefit under the Plan following the death of
the Participant; provided, that, in the case of a married Participant, the
Participant's Beneficiary shall be the Participant's surviving spouse unless the
Participant's spouse (i) consents in writing to the designation of another party
as Beneficiary of all or a part of the benefit to which the Participant may
become entitled under the Plan, (ii) such election designates a Beneficiary
which may not be changed without spousal consent (or the consent of the spouse
expressly permits designations by the Participant without any requirement of
further spousal consent), (iii) the spouse's consent acknowledges the effect of
such election, and (iv) such consent is witnessed by a notary public or a member
of the Plan Administration Committee. Such spousal consent shall not be required
if it is established to the satisfaction of the Plan Administration Committee
that such consent cannot be obtained because the spouse cannot be located (and
any other circumstances the Secretary of the Treasury may prescribe by
regulations). Any consent by a spouse hereunder shall be effective only with
respect to that spouse.

        2.4   Code. The Internal Revenue Code of 1986, as amended.

        2.5   Company. Washington Mutual, Inc. or any successor thereto.

        2.6   Compensation. An Eligible Employee's base pay and Annual
Leadership Bonus actually paid during the Plan Year.

        2.7   Committee. The Plan Administration Committee, as it is appointed
from time to time by the Human Resources Committee pursuant to Article V.

        2.8   Disabled or Disability. A Participant is Disabled when he is
determined to be disabled under the terms of the WaMu Pension Plan.

        2.9   Eligible Employee. Effective January 1, 2004, an Employee who is
classified as a level 4 or level 5 employee. An Employee's status as an Eligible
Employee shall be determined separately for each Plan Year as of the end of the
Plan Year. All other Employees are ineligible, provided that the Human Resources
Committee, may, in its discretion, designate any other Employee as eligible and
may designate any Employee who would otherwise be eligible as ineligible in any
Plan Year.

        2.10 Employee. Any employee of an Employer; specifically excluding,
however, a person who is a nonresident alien who receives no earned income that
constitutes income from sources within the United States.

4

--------------------------------------------------------------------------------




        2.11 Employer. The Company and any Related Employer designated by the
Human Resources Committee from time to time whether explicit or implicit.

        2.12 ERISA. The Employee Retirement Income Security Act of 1974, as
amended.

        2.13 Former Employee Participant. Any individual who is a Participant,
but who has terminated employment, and who has not yet received the entire
benefit to which he or she is entitled under the Plan, and any individual who
was previously an Eligible Employee and who has become ineligible for any
reason.

        2.14 Human Resources Committee. The Human Resources Committee of the
Board of Directors of the Company.

        2.15 Participant. An individual who is or has been an Eligible Employee.

        2.16 Pension Plan. The WaMu Pension Plan.

        2.17 Plan. The Washington Mutual, Inc. Supplemental Executive Retirement
Accumulation Plan as embodied herein and as amended from time to time.

        2.18 Plan Year. The fiscal year of the Plan, which is the period from
January 1 through December 31 of each year.

        2.19 Related Employer. Any business entity that is, along with an
Employer, (i) a member of a controlled group of corporations (as defined by
section 414(b) of the Code), (ii) a member of a group of trades or businesses
(whether or not incorporated) that are under common control (as defined by
section 414(c) of the Code), (iii) a member of an affiliated service group (as
defined by section 414(m) of the Code), or (iv) any other entity described by
Treasury Regulations promulgated pursuant to section 414(o) of the Code.

        2.20 Year of Executive Service. Effective January 1, 2004, Eligible
Employees will be credited with a year of service for each Plan Year in which
they are an Eligible Employee on December 31st of that Plan Year.

_____________
End of Article II


ARTICLE III
BENEFITS


        3.1   Participant's Accounts. The Committee shall establish for each
Participant one or more Accounts, as appropriate, to which shall be allocated
the proper benefit accruals hereunder, together with interest credited thereto
and less the distributions therefrom. For each Eligible Employee who was a
Participant on January 1, 2004, his Accounts shall include with the balance in
his Accounts as of December 31, 2003.

5

--------------------------------------------------------------------------------



        3.2   Benefits Credited to Accounts. For Plan Years beginning on or
after January 1, 2004, unless the Committee determines otherwise, credits shall
be made in accordance with the following schedule:

Years of Executive Service:


--------------------------------------------------------------------------------

  Benefit Credit
(Percentage of Compensation):

--------------------------------------------------------------------------------

Less than 3     3%   3     3%   4     4%   5     5%   6     6%   7     7%   8  
  8%   9     9% 10   10% 11   11% 12   12% More than 12   12%

Notwithstanding the preceding, any Participant who was a Participant prior to
January 1, 2004, and who's Benefit Credit Percentage for the Plan Year per the
above schedule is less than the Benefit Credit rate for the 2003 Plan Year
("2003 Rate"), shall receive a Benefit Credit based on the 2003 Rate for that
Plan Year.

        3.3   Interest Credited to Accounts. Each Participant's Account and each
Former Employee Participant's Accounts shall be credited with interest on the
balance in his or her Account.

        (1)   Interest Rate. The rate of interest shall be equal to the rate
that would have been paid by the Company at the beginning of the Plan Year had
it issued unsecured junior debt with a maturity date of ten years. If the
Company did not make such a debt offering at or near the beginning of the Plan
Year for which the interest rate is being determined, the Plan Administration
Committee shall, in its discretion, determine this rate by reference to the
following: (i) the rates paid on similar debt offerings of comparably rated
financial institutions, and (ii) an estimate of the probable interest rate on
such a debt offering from at least one nationally-recognized investment banking
firm. The Committee may, in its discretion, determine the rate for the following
Plan Year at any time during the Plan Year. The interest rate so determined will
be set forth in writing and kept with the Plan records. The Human Resources
Committee may, in its discretion, determine that interest credits shall cease
with respect to any Participant's Accounts.

        (2)   Timing. Interest will be credited on a regular basis (at least
annually) and prior to the crediting of benefits described in Section 3.2 to the
Accounts of all Participants.

_____________
End of Article III


ARTICLE IV
PAYMENT OF BENEFITS


        4.1.  Payment Commencement Date. A Participant shall receive payment of
the nonforfeitable balance of his Accounts commencing as soon as
administratively possible after termination of employment with the Company and
all Related Employers. Notwithstanding the preceding, if the Participant is a
Key Employee as set forth in Section 409A of the Code, payments shall commence
no earlier than 6 months after termination of employment.

        4.2.  Payment Options. In general, a Participant shall receive payment
of the nonforfeitable balance in his Accounts in the form of a single lump sum
payment as soon as administratively feasible after the

6

--------------------------------------------------------------------------------




Payment Commencement Date. However, if the Participant meets the requirements
set forth in subparagraph (a) below, he may elect another form of payment
pursuant to subparagraph (b) below. In the absence of any election, payment will
be made in the form of a lump sum.

        (a)   To be eligible to make an election to receive payment in a form
set forth in 4.2(b), a Participant must meet each of the following requirements:

          (i)  The balance in his account on the Payment Commencement Date must
exceed $100,000; and

         (ii)  The election must be made at least twelve (12) months prior to
the Payment Commencement Date.

        (b)   A Participant who meets the requirements of Section 4.2(a) may
elect to receive payment of his nonforfeitable balance in a series of
installments over a period of up to ten (10) years. If a Participant makes an
election pursuant to Section 4.2, such elections shall be null and void if the
balance of his Accounts does not exceed $100,000 at the time of termination.

        4.3.  Determination of Nonforfeitable Benefits. The nonforfeitable
benefit for any Participant shall be determined as follows:

        (a)   If the Participant terminates employment as a result of death or
Disability, his Accounts shall be fully nonforfeitable;

        (b)   If the Participant engages in dishonesty, his Account shall be
fully forfeited, regardless of his Years of Executive Service. For this purpose,
dishonesty means that the Participant has engaged in an act of fraud,
embezzlement, theft or any other crime of moral turpitude or has otherwise been
dishonest in his relationship with the Employer (without necessity of formal
criminal proceedings being initiated) and the Participant's employment
terminated by either discharge or resignation, all as determined by the
Committee.

        (c)   The following vesting schedule shall apply if a Participant has
not engaged in an act of dishonesty, as described in paragraph (b):

Years of
Executive Service


--------------------------------------------------------------------------------

  Percent Vested

--------------------------------------------------------------------------------

Fewer than 2       0% 2     25% 3     50% 4     75% 5 or more   100%

        (d)   Notwithstanding the preceding, any Participant whose
nonforfeitable percentage under this section is less than his nonforfeitable
percentage under the terms of the Plan for the 2003 Plan Year, shall have his
nonforfeitable benefit determined at the higher of the two percentages.

        4.4.  Upon Death of Participant. Upon the death of a Participant, his
entire balance will be paid to his Beneficiary, as determined under Section 6,
in a lump sum as soon as administratively feasible, provided that the balance in
his Accounts immediately after his death is less than $100,000. If his balance
immediately after his death is $100,000 or more, the balance will be paid in
three annual installments.

        4.5.  Payment in the Event of Legal Disability. Payments to any
Participant, Former Employee Participant, or Beneficiary shall be made to the
recipient entitled in form satisfactory to the Plan Administration Committee,
except when the recipient entitled thereto shall be under a legal disability,
or, in the judgment of the Committee, shall otherwise be unable to apply such
payment in furtherance

7

--------------------------------------------------------------------------------




of such recipient's own interest and advantage. The Committee may, in such
event, direct all or any portion of such payments to be made in any one or more
of the following ways:

        (a)   to such person directly;

        (b)   to the guardian or estate of such person;

        (c)   to a relative or friend of such person, to be expended for such
person's benefit; or

        (d)   to a custodian for such person under any Uniform Gifts to Minors
Act.

        4.6.  Accounts Charged. The Committee shall charge all distributions
made to a Participant or to such Participant's Beneficiary from and against the
Accounts of the Participant when made.

        4.7.  Unclaimed Accounts. Neither the Employer nor the Committee shall
be obliged to search for or ascertain the whereabouts of any Participant or
Beneficiary. The Committee, by certified or registered mail addressed to his
last known address of record with the Committee or Employer, shall notify any
Participant or Beneficiary that he is entitled to a distribution under this
Plan, and the notice shall state the provisions of this Section. If Payment
Commencement Date has arrived, and the Participant or the Beneficiary fails to
claim his benefits or make his whereabouts known in writing to the Committee by
the date that is immediately prior to three years (adjusted according to the
abandonment period of the escheat laws of the applicable state) after the date
of notification, the Participant's Accounts shall be forfeited.

_____________
End of Article IV


ARTICLE V
PLAN ADMINISTRATION COMMITTEE


        5.1.  Appointment. The Plan Administration Committee has been appointed
by the Company to administer the Plan and serves in such capacity at the
pleasure of the board of directors of the Company. The board of directors of the
Company may remove the Plan Administration Committee or appoint a successor
committee at any time. If the Plan Administration Committee ceases to exist or
is removed without the appointment of a replacement committee, the Company shall
function as the Plan Administration Committee.

        5.2.  Term. Each member of the Committee shall serve until his or her
successor is appointed and assumes membership. Any member of the Committee may
be removed, with or without cause, and the board of directors of the Company
shall have the power to fill any vacancy that may occur. A member may resign
upon written notice to the board of directors of the Company or the Plan
Administration Committee.

        5.3.  Compensation. The members of the Committee shall serve without
compensation for services as such, but the Company shall pay all expenses of the
members of the Committee.

        5.4.  Powers of Plan Administration Committee. The Committee shall have
full and absolute discretion in the exercise of its powers hereunder. All
exercises of power by the Committee hereunder shall be final, conclusive and
binding on all interested parties, unless found by a court of competent
jurisdiction, in a final judgment that is no longer subject to review or appeal,
to be arbitrary and capricious. In addition to the power otherwise enumerated
herein, the Committee shall have the following specific authority:

        (a)   to direct the administration of the Plan in accordance with the
provisions herein set forth;

        (b)   to adopt rules of procedure and regulations necessary for the
administration of the Plan that are not inconsistent with the terms of the Plan;

8

--------------------------------------------------------------------------------






        (c)   to interpret and construe the provisions of the Plan and determine
all questions with respect to rights of Employees, Participants, and
Beneficiaries under the Plan, including but not limited to rights of eligibility
of an Employee to participate in the Plan, the value of a Participant's
Accounts, and the nonforfeitable percentage of each Participant's Accounts;

        (d)   to interpret and enforce the terms of the Plan and the rules and
regulations it adopts;

        (e)   to review and render decisions with respect to a claim for, (or
denial of a claim for) a benefit under the Plan;

        (f)    to furnish the Employer with information that the Employer may
require for tax or other purposes;

        (g)   to engage the service of counsel (who may, if appropriate, be
counsel for the Employer) and agents whom the Committee may deem advisable to
assist it with the performance of its duties;

        (h)   to receive from the Employer and from employees such information
as shall be necessary for the proper administration of the Plan;

        (i)    to maintain, or cause to be maintained, separate Accounts in the
name of each Participant; and

        (j)    to select a secretary, who need not be a member of the Committee.

        5.5.  Adjustments. Any misstatement or other mistake of fact may be
corrected by the Committee when it becomes known, in the manner the Committee
deems equitable and practicable.

        5.6.  Manner of Action. The decision of a majority of the members of the
Plan Administration Committee shall control. In case of a vacancy on the
Committee, the remaining members may exercise any and all of the powers,
authorities, duties, and discretion conferred upon the Committee. The Committee
may, but need not, call or hold formal meetings. Any decision may be made or
action may be taken by the Committee pursuant to written approval of a majority
of the then members. The Committee shall maintain adequate records of its
decisions.

        5.7.  Authorized Representative. The Committee may authorize any one of
its members, or its secretary, to sign on its behalf any notices, directions,
applications, certificates, consents, approvals, waivers, letters, or other
documents requested pursuant hereto or necessary or desirable for the Committee
to administer the Plan as provided herein, or to do any act necessary to carry
out the Committee's duties and obligations set forth herein.

        5.8.  Interested Member. No member of the Committee may decide or
determine any matter concerning the distribution, nature, or method of
settlement of his or her own benefits under the Plan unless there is only one
person acting alone as the Committee.

        5.9.  Indemnity. The Company shall indemnify and save harmless the
Committee, and its members, and each of them, from and against any and all loss,
damage, action, fee, cost, claim, liability, proceeding, or expense (including
reasonable attorneys fees) to which the Committee, or its members, may be
subjected arising out of, resulting in whole or in part from, or otherwise
related to any act, conduct, or inaction (except willful or reckless
misconduct), in their official capacities in the administration of the Plan.

_____________
End of Article V

9

--------------------------------------------------------------------------------




ARTICLE VI
PARTICIPANT ADMINISTRATIVE PROVISIONS


        6.1   Beneficiary Designation. Each Participant may from time to time
designate a Beneficiary to whom his Accounts shall be paid in the event of his
death. The Committee shall prescribe the form for the designation of Beneficiary
and, upon the Participant's filing the form with the Committee, it shall revoke
all designations filed prior to that date by the same Participant. A Participant
may designate multiple and/or contingent Beneficiaries. If a Participant fails
to name a Beneficiary, or if the Beneficiary named by a Participant predeceases
him, the Beneficiary shall be, first, his spouse at the time of his death, or if
he has no surviving spouse, then to his surviving children, the to his surviving
parents in equal shares, or if the Participant has no surviving parents, the to
his estate. If the Participant dies after distributions have commenced hereunder
but before a complete distribution of his nonforfeitable benefits, payment of
such benefits shall be in a lump sum to the legal representative of the estate
of the last to die of the Participant and his Beneficiary. The Committee, in its
sole discretion, shall direct the Employer to whom the payments shall be made
under this Section.

        6.2   Personal Data to Plan Administration Committee. Each Participant
and Beneficiary must furnish to the Committee such evidence, data, or
information as the Committee considers necessary or desirable for the purpose of
administering the Plan. The provisions of this Plan are effective for the
benefit of each Participant upon the condition precedent that each Participant
will promptly furnish full, true, and complete evidence, data, and information
when requested by the Committee.

        6.3   Address for Notification. Each Participant and each Beneficiary of
a deceased Participant shall file with the Committee, in writing, such person's
mailing address, and each subsequent change of such mailing address. Any payment
or distribution hereunder, and any communication addressed to a Participant or
his Beneficiary, at the last address filed with the Committee, or if no address
have been filed, then the last address indicated on the records of the Employer
shall be deemed to have been delivered to the Participant or his Beneficiary on
the date that such distribution or communication is deposited in the United
States Mail, postage prepaid.

        6.4   Place of Payment and Proof of Continued Eligibility. Any payment
or distribution hereunder, and any communication addressed to a Participant or
Beneficiary, at the last address filed with the Plan Administration Committee,
or if no address has been filed, then the last address indicated on the records
of the Employer shall be deemed to have been delivered to the Participant or
Beneficiary on the date that such distribution or communication is deposited in
the United States Mail, postage prepaid. If the Committee, for any reason, is in
doubt as to whether benefit payments are being received by the person entitled
thereto, it shall, by registered mail addressed to the person concerned, at the
last address of record, notify such person that all unmailed and future
retirement income payments shall be henceforth withheld until such person
provides the Committee with evidence of continued life and the proper mailing
address for future payments.

        6.5   Assignment or Alienation. Except as may be specified under a
"qualified domestic relations order," as defined in section 514(b)(7) of ERISA,
no benefit payable under the Plan shall be subject in any manner to alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution,
or levy of any kind, either voluntary or involuntary prior to actually being
received by the person entitled to the benefit under the terms of the Plan. The
Company shall not in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any person entitled to benefits
hereunder.

        6.6   Information Available. Any Participant or Beneficiary may examine
copies of this Plan or any other instrument under which the Plan was established
or is operated. The Plan Administration committee will maintain such documents
in its office, or in such other place or places as the Committee may designate
from time to time for examination during reasonable business hours. Upon the
written request of a Participant or Beneficiary, the Plan Administration
Committee shall furnish

10

--------------------------------------------------------------------------------




him or her with a copy of such documents. The Plan Administration Committee may
make a reasonable charge to the requesting person for the copy so furnished.

        6.7   Beneficiary's Right to Information. A beneficiary's right to (and
the Committees' duty to provide to the Beneficiary) information or data
concerning the Plan shall not arise until the Beneficiary first becomes entitled
to receive a benefit under the Plan.

        6.8   Claims Procedure. Prior to or upon becoming entitled to receive a
benefit hereunder, a Participant or Beneficiary shall file a claim for such
benefit with the Committee at the time and in the manner prescribed thereby.
However, the Committee may direct payment of a Participant's or Beneficiary's
benefits hereunder without requiring the filing of a claim therefore, if the
Committee has knowledge of such Participant's or Beneficiary's whereabouts.

        6.9   Appeal Procedure for Denial of Benefits. The Committee shall
provide adequate notice in writing as prescribed pursuant to paragraph (b) below
to any Participant or to any Beneficiary ("Claimant") whose claim for benefits
under the Plan has been denied.

        (a)   Such notice must be sent within 90 days of the date the claim is
received by the Committee unless special circumstances require an extension of
time for processing the claim. Such extension shall not exceed 90 days and no
extension shall be allowed unless, within the initial 90 day period, the
claimant is sent an extension notice indicating the special circumstances
requiring the extension and specifying a date by which the Committee expects to
render its decision.

        (b)   The Committee's notice of denial to the Claimant shall set forth
the following:

        (1)   the specific reason or reasons for the denial;

        (2)   specific references to pertinent Plan provisions on which the
Committee based its denial;

        (3)   a description of any additional material and information needed
for the Claimant to perfect his or her claim and an explanation of why the
material or information is needed;

        (4)   a statement that the Claimant may request a review upon written
application to the Committee, review pertinent Plan documents, and submit issues
and comments in writing;

        (5)   a statement that any appeal of the Committee's adverse
determination must be made in writing to the Committee within 60 days after
receipt of the Committee's notice of denial of benefits, and that failure to
appeal the action to the Committee in writing within the 60-day period will
render the Committee's determination final, binding, and conclusive; and

        (6)   the address of the Plan Administration Committee to which the
Claimant may forward his or her appeal.

        (c)   If the Claimant should appeal to the Committee, the Claimant or a
duly authorized representative, may submit, in writing, whatever issues and
comments the Claimant deems pertinent. The Committee shall re-examine all facts
related to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Committee shall advise the
Claimant in writing of its decision on the appeal, the specific reasons for the
decision, and the specific Plan provisions on which the decision is based. The
notice of the decision shall be given within 60 days of the Claimant's written
request for review, unless special circumstances (such as a hearing) would make
the rendering of a decision within the 60 day period infeasible, but in no event
shall the Committee render a decision regarding the denial of a claim for
benefits later than 120 days after its receipt of a request for review. If an
extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the claimant prior to the
date the extension period commences.

11

--------------------------------------------------------------------------------



        6.10 No Rights Implied. Nothing contained in this Plan, or in any
modification or amendment to the Plan, shall give any Employee, Participant, or
any Beneficiary any right to continue employment, or any other legal or
equitable right against an Employer, or Employee of the Employer, or against
their agents, except as expressly provided by the Plan.

        6.11 Right To Offset For Taxes, Other Obligations. Any payment or other
distribution of benefits under the Plan may be reduced by any amount required to
be withheld by the Company under any applicable law, rule, regulation, order or
other requirement, now or hereafter in effect, of any governmental authority. In
addition, if a Participant becomes entitled to a distribution under the Plan,
and if at such time such Participant has outstanding any debt, obligation or
other liability representing an amount owning to the Company, then the Company
may offset such amount owning it against the amount of benefits otherwise
distributable to the extent permitted by applicable law.

_____________
End of Article VI


ARTICLE VII
AMENDMENT AND TERMINATION


        7.1   Amendment. The Company shall have the right at any time, without
prior notice and without cause, to amend or terminate the Plan by action of its
board of directors or by action of the Committee. All amendments shall be in
writing. Each amendment shall state the date to which it is either retroactively
or prospectively effective.

        7.2   Termination. Upon termination of the Plan, the Company shall pay
all benefits credited to Participants pursuant to Article IV.

_____________
End of Article VII


ARTICLE VIII
MISCELLANEOUS


        8.1   Execution of Receipts and Releases. Any payment to any
Participant, or to such Participant's legal representative or beneficiary, in
accordance with the provisions of the Plan, shall to the extent thereof be in
full satisfaction of all claims hereunder against the Plan. The Plan
Administration Committee may require such Participant, legal representative, or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefore in the form determined by the Committee. Any payment made
pursuant to the power herein conferred upon the Plan Administration Committee
shall operate as a complete discharge of all obligations of the Employer, the
Plan Administration Committee and the Committee, to the extent of the
distributions so made. Neither the Employer, nor the Committee, is obliged to
ensure the proper application or expenditure of any payment so made.

        8.2   Employer Records. Each Employer shall, upon request or as may be
specifically required hereunder, furnish or cause to be furnished, all of the
information or documentation which is necessary or required by the Plan
Administration Committee to perform its duties and functions under the Plan.
Records of an Employer as to an Employee's or Participant's period of
employment, termination of employment and the reason therefore, leaves of
absent, reemployment, and Compensation will be conclusive on all persons, unless
determined by the Plan Administration Committee to be incorrect.

        8.3   Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document, or other information which the person acting
on it considers pertinent and reliable, and signed, made or presented by the
proper party or parties. Any action required of an Employer may be by resolution
of its board of directors or by any person authorized to act on behalf of the
Employer.

12

--------------------------------------------------------------------------------




        8.4   Severability. In the event any provision of the Plan shall be held
to be illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of the Plan, but shall be fully severable and
the Plan shall be construed and enforced as if the illegal or invalid provision
had never been included herein.

        8.5   Notice. Any notice required to be given herein by an Employer or
the Plan Administration Committee, shall be deemed delivered, when
(a) personally delivered, or (b) placed in the United States mails, in an
envelope addressed to the last address of record the person to whom the notice
is given.

        8.6   Waiver of Notice. Any person entitled to notice under the Plan may
waive the notice.

        8.7   Successors. The Plan shall be binding upon all persons entitled to
benefits under the Plan, their respective heirs and legal representatives, upon
each Employer, its successors and assigns, and upon the Plan Administration
Committee, and its successors.

        8.8   Headings. The titles and headings of Articles and Sections are
included for convenience of reference only and are not to be considered in
construction of the provisions hereof.

        8.9   Governing Law. All questions arising with respect to the
provisions of this Agreement shall be determined by application of the internal
laws of the State of Washington except to the extent Washington law is preempted
by federal law.

_____________
End of Article VII

        IN WITNESS WHEREOF, the undersigned officer of Washington Mutual, Inc.
has executed this instrument to be effective as of January 1, 2004.

    WASHINGTON MUTUAL, INC.
 
 
 
 
 
 
 
 
 
 
By:


--------------------------------------------------------------------------------

Its: Executive Vice President—Human Resources

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit No. 10.9



WASHINGTON MUTUAL, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT ACCUMULATION PLAN
Effective January 1, 2004
TABLE OF CONTENTS
WASHINGTON MUTUAL, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT ACCUMULATION PLAN
Effective January 1, 2004 PREAMBLE
ARTICLE I NATURE OF PLAN
ARTICLE II DEFINITIONS AND CONSTRUCTION
ARTICLE III BENEFITS
ARTICLE IV PAYMENT OF BENEFITS
ARTICLE V PLAN ADMINISTRATION COMMITTEE
ARTICLE VI PARTICIPANT ADMINISTRATIVE PROVISIONS
ARTICLE VII AMENDMENT AND TERMINATION
ARTICLE VIII MISCELLANEOUS
